DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zakarin (US 6394328) in view of Grimm et al. (US 9,125,458) and Kolasa et al. (US 10,123,590).
Regarding claim 1, Zakarin discloses an article adapted to be positioned on a back of a user, the article comprising: a compartment (2) including a front side (8 or 10), a rear side (8 or 10) opposite the front side, and a top side (at 16) being a planar surface that spans between the front side and the rear side and having first material panel (Fig. 1, at 14), a second material panel (Fig. 1, opposite side of 14), and a seam (Fig. 1, at 12; or outer stitching of 12)  coupling the first material panel to the second material panel, the seam spanning across the planar surface of the top side. See Figs. 1-2. Zakarin discloses connectors (30, 36), but does not disclose the connectors as claimed. 

Kolasa, which is drawn to a connector, discloses a first protrusion (20a) extending from the bottom side of a female connector (10) proximate to a front side, and a second protrusion (24) extending from the bottom side proximate to a rear side, wherein the first protrusion extends through a first material panel and the second protrusion can extend through a second material panel; and at least one fastener (50, 66 or 70) coupled to at least one of the first protrusion and the second protrusion such 
In the case that the top of Zakarin is not planar, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a planar top, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 5, Zakarin, as modified above, discloses the arched portion capable of being sized and shaped to extend over the seam of the top side of the compartment. Moreover, it would have been an obvious matter of design choice to have the arch sized and shaped as claimed since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 6, the at least one fastener is a first fastener (Kolasa, at 62) coupled to the first protrusion on a first side of the arched portion, and further comprising: a second fastener (Kolasa, at 70) coupled to the second protrusion on a second side of the arched portion. See Kolasa, Figs. 4 -9. 
Regarding claim 7, Zakarin, as modified above, discloses the top side of the compartment contains an outer surface and an inner surface, the female connector being disposed on the outer surface of the top side, and the first fastener and the second fastener are disposed on the inner surface of the top side. See above. 
Regarding claim 8, the first receptacle and the second receptacle are in fluid communication with one another. See Fig. 1.
Regarding claims 9-11, 16 and 17, Zakarin, as modified above, sufficiently discloses the claimed invention. 
Regarding claim 18, the bottom side of the compartment further comprises: a tether (108a) extending from the bottom side; and a male connector coupled to the tether. 
Regarding claim 19, the second end of the at least one strap includes a female connector that removably couples to the male connector of the tether of the bottom side of the compartment. 
Regarding claim 20, Grimm, as modified above, sufficiently discloses the claimed invention except for the seam being spaced equidistant from the front side and the rear side of the compartment. It would have been obvious to one having ordinary skill in the See In re Japiske, 86 USPQ 70.
Regarding claim 21, the compartment further includes a bottom side opposite the top side of the compartment, the bottom side further comprising: a tether (at 22) extending from the bottom side; and a male connector coupled to the tether. See Fig. 1. 
Regarding claim 22, Zakarin, as modified above, discloses further comprising: at least one strap (4) having a first end (at 5) with a male connector (Grim, 76) and an opposite second end with a female connector (Grim, 100) , wherein the article is reconfigurable between a first configuration, where the male connector of the at least one strap is removably received in the first receptacle of the at least one female connector and the at least one strap is oriented along the front side of the compartment such that the front side of the compartment faces a body of a user when the article is worn by the user, and a second configuration, where the male connector of the at least one strap is removably received in the second receptacle of the at least one female connector and the at least one strap is oriented along the rear side of the compartment such that the rear side of the compartment faces the body of the user when the article is worn by the user, and wherein the female connector removably couples to the male connector of the tether of the bottom side of the compartment. See above. 
Regarding claim 23, Zakarin, as modified above, sufficiently discloses the claimed invention. 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zakarin, Grimm, and Kolasa as applied above in further view Kasai (US 4,815,175).
Regarding claim 12, Zakarin, as modified above, sufficiently discloses the claimed invention except for a fourth protrusion. Kasai, which is drawn to a connector, discloses a fourth protrusion (17) extending from a bottom side proximate to a second side and a fourth side, wherein a first protrusion (17) extends from the bottom side proximate to the first side and a third side, and a second protrusion (17) extends from the bottom side proximate to the second side and the third side. See Fig. 4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a fourth protrusion, as disclosed by Kasai, on the connector of Grimm in order to better secure the connector to an object. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a fourth protrusion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Zakarin, as modified above, sufficiently discloses the claimed invention except for the fastener with a fourth protrusion. Kasai discloses a first fastener (31) removably coupled to first and third protrusions, and a second fastener (31) removably coupled to second and fourth protrusions.  See Figs. 5-7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a fastener that can accommodate at least four protrusions, as disclosed by Kasai, on the device of Grimm in order to better secure the connector to an object. Moreover, it would have St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 14 and 15, Zakarin, as modified above sufficiently discloses the claimed invention except for fifth and sixth protrusions with corresponding fasteners. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more protrusions and fasteners in order to secure the connector to an object, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the protrusions in various configurations in order to attach it to various objects, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. Specifically, it is the Office’s position that Zakarin, as modified by at least by Grimm, discloses the arch as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734